Citation Nr: 1526038	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 2006 to April 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Atlanta RO currently has jurisdiction over the appeal.

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2015, but he submitted written cancellation of his hearing request in February 2015.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, tinnitus is related to in-service noise exposure.

2.  Resolving all reasonable doubt in favor of the Veteran, left knee degenerative joint disease had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a disease of the nervous system, tinnitus is also a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Degenerative joint disease is also a chronic disease enumerated in 38 C.F.R. § 3.309(a).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable in this case.  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's DD Form 214 shows his military occupational specialty was indirect fire infantry.  He received the Iraq Campaign Medical with a campaign star in addition to several other medals.  Service treatment records do not reflect complaints of tinnitus or left knee pain.  

At a VA general medical examination in September 2009, an examiner provided a diagnosis of normal left knee. 

At a September 2009 VA audiologic examination, a VA examiner noted recurrent, bilateral subjective tinnitus.  The examiner determined that the tinnitus was not due to in-service noise exposure and stated that he could not otherwise determine the etiology of the current tinnitus without resorting to speculation.  

In his September 2010 notice of disagreement, the Veteran indicated that the onset of ringing in his ears was during service, in Iraq.  He reported exposure to machine gun fire, improvised explosive devices, and mortar fire therein.  He expressed similar contentions in his December 2013 substantive appeal, and also asserted that his left knee pain began in service after he tore his right ACL, and has continued since.

VA treatment records show complaints of chronic knee pain.  Private medical records include the report of a March 2010 MRI study with clinical findings of myoid degeneration, especially of the posterior horn of the medial meniscus, without evidence of surface tear and mild degenerative changes of the medial, lateral, and patellofemoral compartments. 

At a VA examination in May 2014, the Veteran reported that the onset of left knee symptoms was during service, during rehabilitation of his right knee, with recurrence since discharge.  Following claims file review and physical examination, the examiner provided a diagnosis of left knee degenerative joint disease based upon the March 2010 (and a March 2012) MRI.  The examiner determined that the left knee degenerative joint disease was not causally related to service and was neither caused nor aggravated by the service-connected right knee disability.  A supporting rationale was not provided, other than to simply note that the examiner reviewed the medical record and noted no "objective evidence" of a left knee injury in service.  The Board notes this is an inadequate rationale as "objective evidence" of a knee injury in service is not required to substantiate a claim for service connection.  The examiner impermissibly ignored the Veteran's competent and credible assertions regarding left knee issues in service.


In a May 2014 letter, a private physician provided a medical opinion, with supporting rationale, that the Veteran's tinnitus had onset in service.  This physician also opined that the Veteran's left knee degenerative joint disease is secondary to his service-connected right knee disability.

Although the Veteran's service treatment records are negative for complaints of ringing in his ears (i.e. tinnitus) and left knee pain, he is nevertheless competent to report a history of such symptoms that began in service and he is further competent to attest to continuing symptoms since his discharge from military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

There is nothing in the record to diminish the Veteran's credibility with respect to his allegations regarding the onset of his tinnitus and left knee symptoms.  Also, based on the Veteran's MOS and service in Iraq, in-service noise exposure is conceded.

The Board is mindful of the conflict between the unfavorable VA opinions provided in September 2009 and May 2014 and the favorable private medical opinion dated in May 2014; however, this conflict only serves to place the evidence regarding causal nexus in at least relative equipoise with respect to both claims, particularly in light of the inadequate rationale provided by the 2014 VA examiner.  



The Veteran's competent and credible lay report of onset of tinnitus and left knee symptoms in service with continuity of symptomology thereafter is further favorable evidence in support of his claims.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus and left knee degenerative joint disease is warranted.  See 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Fountain.  


ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.

Resolving all reasonable doubt in favor of the Veteran, service connection for left knee degenerative joint disease is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


